UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-6694


EDWARD MACK, a/k/a Edward D. Mack,

                Petitioner - Appellant,

          v.

LARRY CARTLEDGE, Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg.   Mary G. Lewis, District Judge.
(5:13-cv-01021-MGL)


Submitted:   July 23, 2015                 Decided:   July 28, 2015


Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Edward Mack, Appellant Pro Se.       William Edgar Salter, III,
Assistant Attorney General, Donald John Zelenka, Senior Assistant
Attorney General, Brendan McDonald, OFFICE OF THE ATTORNEY GENERAL
OF SOUTH CAROLINA, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Edward Mack seeks to appeal the district court’s orders

accepting     the   recommendation    of   the    magistrate   judge     and

dismissing as untimely his 28 U.S.C. § 2254 (2012) petition and

denying   his   motion   for   reconsideration.     The   orders   are   not

appealable unless a circuit justice or judge issues a certificate

of appealability. 28 U.S.C. § 2253(c)(1)(A) (2012). A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”            28 U.S.C. § 2253(c)(2)

(2012).     When the district court denies relief on the merits, a

prisoner satisfies this standard by demonstrating that reasonable

jurists would find that the district court’s assessment of the

constitutional claims is debatable or wrong.          Slack v. McDaniel,

529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537 U.S. 322,

336-38 (2003). When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.            Slack,

529 U.S. at 484-85.

     We have independently reviewed the record and conclude that

Mack has not made the requisite showing.            Accordingly, we deny

Mack’s motion for a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal


                                     2
contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                           DISMISSED




                                3